SCHROEDER, Circuit Judge,
Dissenting.
I respectfully dissent from the majority’s unprecedented decision that the district court should decide a case in which the sole issue is union majority status. As the majority acknowledges, this is an issue gener*714ally regarded as within the primary jurisdiction and expertise of the Board and outside the jurisdiction of the district court. See, e.g., Glaziers & Glassworkers Local # 767 v. Custom Auto Glass Distributors, 689 F.2d 1339, 1343 (9th Cir.1982); Local No. 3-193 International Woodworkers of America v. Ketchikan Pulp Co., 611 F.2d 1295, 1301 (9th Cir.1980).
In the exercise of this primary jurisdiction the Board has developed guidelines which permit a contractor who has not had a stable work force over a representative period of time to repudiate a section 8(f) prehire agreement when he is between jobs. The Board has spoken in this very case. A district court decision is therefore not necessary.
In Dee Cee Floor Covering, 232 NLRB 72, 97 L.R.R.M. 1072 (1977), the Board stated that an employer could repudiate a section 8(f) prehire agreement if he had no employees working at the time of the repudiation, even though at a previous job the union might have represented a majority. 232 NLRB at 422, 97 L.R.R.M. at 1073-74. The NLRB has adopted that position in its Guidelines for Handling Section 8(f) Cases, which provide:
[I]f the employer has operated under a Section 8(f) contract for less than one year, the employees hired during that relatively brief period may not be a sufficiently large sample of the present and prospective employees of the employer, such that a Section 9 determination can be made. In such circumstances, the union may have to demonstrate majority status site by site.
1979 Labor Relations Yearbook 350, 361.
The most authoritative circuit court decision reviewing a Board decision in this area is NLRB v. Haberman Construction Co., 641 F.2d 351 (5th Cir.1981) (en banc), in which both the majority, id. at 365-68, and minority, id. at 371, 373 (Williams, J., concurring and dissenting), opinions recognize that in cases involving project-by-project employers, the NLRB requires unions to prove majority status at each job site in order to defeat attempted repudiations. Only in cases involving employers with stable work forces does the establishment of majority status carry over to future projects. Id. at 366-67. The underlying Board opinion in the Haberman case is also instructive. Haberman Construction Co., 236 NLRB 7, 98 L.R.R.M. 1221 (1978).
In this case, the employer, after repudiating the contract when it had no employees, asked the Board to validate the repudiation. The Board said that further proceedings were unnecessary because “the employer does not currently employ any employees, nor has it employed employees during a representative period of time.” When this statement is read against the backdrop of the Board’s policies on section 8(f) contracts, it is clear that a decision was made. There is no need for the district court to get involved in what is better left to the Board’s expertise. See generally San Diego Building Trades Council v. Garmon, 359 U.S. 236, 79 S.Ct. 773, 3 L.Ed.2d 775 (1959).
The majority opinion launches the district court into this area without guidelines. This may be attributable in part to the failure of the parties to direct our attention to the body of law which has been developed by the Board. Nevertheless, the district court, in fulfilling the mandate of the majority, need not feel that it is sailing into uncharted waters. By looking to Board precedent it can minimize the risk of confusion which the majority decision creates.